Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


4.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

5.	Claims 1-3, 9-11, 17-19 and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Guan (EP 3 657 839 A1 – IDS record), in view of Onggosanusi et al. (US 2017/0026938), hereinafter referred to as Onggosanusi.
Regarding claim 1, Guan discloses: (1) in step S101-fig.3, a frequency resource group is configured. This is a group of bandwidth parts, see 0106. According to paragraph 116, each of these bandwidth parts is identified. The frequency resource group identifying one or more bandwidth parts is then transmitted to a user equipment in step S102. Moreover, according to paragraph 123, the terminal reports QCL relationships for the bandwidth parts identified with the indication information sent in step S102. Hence, this identification is a QCL reporting configuration indicating a number of QCL relationships to report (corresponding to receiving a quasi co-location (QCL) reporting configuration that indicates a number of QCL relationships to report); (2) the terminal device transmits indication information or a number of QCL relationships to report, see S105-fig.3 ( corresponding to transmitting a QCL report based at least in part on the QCL reporting configuration); (3) to establish the QCL relationships for the bandwidth parts identified in the frequency resource group, the network device transmits reference signals in step S103 in each of the bandwidth parts which are then measured by the terminal device. Hence, the QCL relationship between a single reference signal transmitted over one of these bandwidth parts with the plurality of other identified bandwidth parts is reported, see Figure 3 in combination with paragraphs 104, 118-122 (corresponding to a QCL relationship between a single reference signal and a plurality of identified bandwidth parts (BWPs); or (4) to establish the QCL relationships for the bandwidth parts identified in the frequency resource group, the network device transmits reference signals in step S103 in each of the bandwidth parts which are then measured by the terminal device. Hence, the QCL relationship between two reference signals transmitted over two of these bandwidth parts with the plurality of remaining other identified bandwidth parts is reported, see figure 3 and paragraphs 104, and 118-122 (corresponding to a plurality of QCL relationships between a plurality of reference signals and the plurality of identified BWPs).
Guan teaches a quasi co-location (QCL) relationship means that a plurality or resources have one or more same or similar communication features, se 0003. However, Peng fails to teach the plurality of identified BWPs are part of a millimeter wave frequency regime.
Onggosanushi discloses millimeter-wave carrier frequency in a regime, e.g., regime 502-fig.5, see 0139. 
         It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to employ millimeter-wave frequency regime taught by Onggosanusi into the system of Guan.  The suggestion/motivation for doing so would have been to provide similar communication features, that is a millimeter-wave frequency regime to a plurality of reference signals and the plurality of identified BWPs and to help improve accuracy of the frequency resource configuration.
	Regarding claim 2, Guan discloses the downlink signal, e.g., S103-fig.3 being a CSI-RS, see 0118.
	Regarding claim 3, in Guan to establish the QCL relationships for the bandwidth parts identified in the frequency resource group, the network device transmits reference signals in step S103 in each of the bandwidth parts which are then measured by the terminal device, see 0106 and 0116.
	Regarding claim 9, please see the rejection of claim 1. The rejection of claim 1 as described is for a method of wireless communication performed by a user equipment, and it should be noted that a method of wireless communication performed by a base station can be done in a similar manner.
Regarding claim 10, this claim has similar limitations as those of claim 2.  Therefore, it is rejected under Guan-Onggosanusi for the same reasons as set forth in the rejection of claim 2.
Regarding claim 11, this claim has similar limitations as those of claim 3.  Therefore, it is rejected under Guan-Onggosanusi for the same reasons as set forth in the rejection of claim 3.
Regarding claim 17, this claim has similar limitations as those of claim 1.  Therefore, it is rejected under Guan-Onggosanusi for the same reasons as set forth in the rejection of claim 1.
Regarding claim 18, this claim has similar limitations as those of claim 2.  Therefore, it is rejected under Guan-Onggosanusi for the same reasons as set forth in the rejection of claim 2.
Regarding claim 19, this claim has similar limitations as those of claim 3.  Therefore, it is rejected under Guan-Onggosanusi for the same reasons as set forth in the rejection of claim 3.
Regarding claim 25, this claim has similar limitations as those of claim 9.  Therefore, it is rejected under Guan-Onggosanusi for the same reasons as set forth in the rejection of claim 9.

                            Allowable subject matter
6.	Claims 4-8, 12-16, 20-24 and 28-30 would be allowable if rewritten or amended to include all of the limitations of the base claim and any intervening claims.

                                 Conclusion

7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. John Wilson et al. (US 2018/0331727); Cha et al. (US 2022/0286254); Venugopal et al. (US 2019/0334603) are cited, and considered pertinent to the instant specification.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUC C HO whose telephone number is (571)272-3147.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Patent Examiner
/DUC C HO/Primary Examiner, Art Unit 2465